      Case 1:20-cv-03677-LGS-KHP Document 173 Filed 01/27/21 Page 1 of 2




                                               1/27/2021
Charles Low                                                                                        via CM/ECF
+1 212 479 6859
chlow@cooley.com


                                                                 The Clerk of Court is respectfully requested to place
January 21, 2021                                                 ECF No. 155 under seal.
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                                                                                  Date: January 27, 2021
Re: Nichols et al. v, Noom, Case No. 20-cv-3677 (LGS) (KHP)

Dear Judge Schofield:

        Pursuant to Paragraph I.D.3 of the Court’s Individual Rules and Procedures, Defendants Noom,
Inc. and Artem Petakov (“Noom”) write respectfully in support of Plaintiffs’ January 19. 2021 Letter Motion
to Seal Portions of their Letter Motion re Bellwether Process, (ECF No. 154).

         Plaintiffs’ Renewed Application for Bellwether Process, (ECF Nos. 153. 155), includes confidential
user, revenue, and refund data that Noom has produced to Plaintiffs. This confidential user, revenue, and
refund data appears on page two of ECF Nos. 153 and 155. Consistent with the Court’s Individual Rules
and Procedures to limit filings under seal to the information that is strictly necessary to avoid harm to the
designating party, Noom seeks to seal only the specific confidential data described in Plaintiffs’ renewed
bellwether application. As set forth below, these proposed redactions are consistent with the Second
Circuit’s opinions in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006) and Bernstein v.
Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132 (2d Cir. 2016).

         Pursuant to Lugosch, the Court must first assess whether the documents at issue are “judicial
documents.” 435 F.3d at 119. Once the Court has made that determination, it must assess the weight of
the presumption of public access to the documents under the common law and the First Amendment, and
then, it must weigh the presumption of public access against any competing interests, such as the privacy
interests of the party resisting disclosure. Id. at 119-20.

         While Noom does not contest that Plaintiffs’ renewed bellwether application is a judicial document,
the information it seeks to seal relates to material passed between the parties in discovery. As such, the
presumption of public access is low. Bernstein, 814 F.3d at 142 (documents “‘such as those passed
between the parties in discovery’ often play ‘no role in the performance of Article III functions’ and so the
presumption of access to these records is low”) (citation omitted); cf. In re Zyprexa Injunction, 474 F. Supp.
2d 385, 424 (E.D.N.Y. 2007) (“the documents at issue are not litigation filings, but documents produced in
discovery, to which the right of public access has not attached”). Here, the confidential information in
question is highly sensitive and closely guarded user engagement, revenue, and refund data that Noom
disclosed to Plaintiffs during discovery. Where, as here, redactions are applied narrowly only to specific
confidential business information that was designated as confidential under the applicable protective order,
courts have found the presumption of public access comparatively low and have granted the party’s motion
to seal. E.g., In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., No. 14-md-2542, 2014 WL
12772236, at *2 (S.D.N.Y. Nov. 5, 2014) (sealing information produced in discovery); Firmode (Int'l) Co. v.


                                Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                     t: (212) 479-6000 f: (212) 479-6275 cooley.com
      Case 1:20-cv-03677-LGS-KHP Document 173 Filed 01/27/21 Page 2 of 2




Hon. Lorna G. Schofield
January 21, 2021
Page Two

Int'l Watch Grp., Inc., No. 2008-4890, 2009 WL 3698137, at *2 (E.D.N.Y. Nov. 2, 2009) (collecting
authorities sealing confidential supplier and pricing information).

         Turning to the second portion of the Lugosch test, Noom has significant privacy interests in the
data at issue. That information reflects Noom’s competitively sensitive user engagement, refund, and
revenue data. Noom is a private company and public disclosure of such sensitive information would be
highly prejudicial, afford its competitors an unfair advantage, and poses a substantial risk of harm to Noom.
Not surprisingly, this is precisely the type of confidential, competitively sensitive information that courts
regularly approve for redaction. E.g., IBM v. Lima, No. 20-4573, 2020 WL 6048773, at *1-3 (S.D.N.Y. Oct.
13, 2020) (sealing hearing transcript that reflected “non-public details of IBM’s revenues, . . . budget and
performance”); In re Keurig, 2014 WL 12772236, at *2 (sealing sales and customer data); Brookdale Univ.
Hosp. & Med. Ctr., Inc. v. Health Ins. Plan of Greater N.Y., No. 07-1471, 2008 WL 4541014, at *1 (E.D.N.Y.
Oct. 7, 2008) (sealing internal cost and revenue data); Gelb v. AT&T Co., 813 F. Supp. 1022, 1035
(S.D.N.Y. 1993) (sealing internal financial information); see also Bernstein, 814 F.3d at 143 (noting that the
duty to protect confidential client information is a factor that weighs in favor of sealing the material in
question).

         Finally, Noom’s privacy interests are especially acute in this instance, because Plaintiffs grossly
misconstrue the referenced data in a manner that is highly prejudicial to Noom. For example, Plaintiffs
purport to draw conclusions about the number of users who have never opened Noom’s app or did not
engage with Noom’s app, but Noom has not produced any data supporting Plaintiffs’ representations.
Permitting this false information to be unredacted on the docket would obviously be unfair to Noom and
cause it potentially significant reputational and competitive harm.

        As such, Noom respectfully requests under-seal treatment of the materials identified in Plaintiffs’
Letter Motion.


Sincerely,


/s/ Charles Low

Charles Low




                                Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                     t: (212) 479-6000 f: (212) 479-6275 cooley.com
